DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Response to Amendment
In the amendment dated 3/8/2021, the following has occurred: Claim 1 has been amended.
Claims 1-7 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 3/8/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vejalla et al., US 20160133997 (hereinafter, Vejalla), in view of Tanis, US 4762978.
As to Claim 1:
	Vejalla discloses a power storage device (see “a battery assembly 99”, [0066], Figs. 6, 7) comprising:
a power storage module including a plurality of power storage cells aligned in one direction (see “battery cells 56…”, [0052], Figs. 6, 7);
a heater formed to be deformable along a shape of the power storage module and configured to heat the power storage module (see “A heat exchanger... also heat the battery cells during low environmental temperatures…”, [0039]; “heat exchanger 25…”, [0065], Figs. 4-6 – heat exchanger follows the shape of the batteries with the frames 58 along the bottom portion 62); and
an elastic member configured to press the heater against the power storage module (see “spring features…. Deflect upon insertion of a heat exchanger 25 to apply an upwards force against the heat exchanger 25 and facilitate improved contact between the heat exchanger 25 and the thermal fin 66 [of the batteries]…”, [0065], Figs. 4-6).
Regarding the limitation “deformable according to vertical deformation”, it is noted that the interpretation of “deformation according to vertical deformation” or “vertical deformation” does not correlate to an actual structure such as the bending of the center of the base of the heater as shown in instant Figure 6.

    PNG
    media_image1.png
    350
    532
    media_image1.png
    Greyscale

	Specifically, the claimed limitation “deformation according to vertical deformation” is a characteristic of the heater’s material and not an actual structure of the heater. 
Vejalla discloses the heater but does not disclose it has deformable wires configured to deform along the shape of the power storage module.
	In the same field of endeavor, Tanis also discloses a battery assembly having a battery with a heating element around at least one side of the battery (Abstract, Fig. 8, 2, 2A) similar to that of Vejalla.  Tanis discloses a heating jacket 18 that is flexible and can be wrapped around a battery (Col. 2, lines 63-Col. 3, line 7, Col. 4, lines 21-43, Fig. 2, 2A).  Furthermore, the heating jacket 18 has heating element wire grid 32 that is deformable along the shape of the power storage module as well as protected by glass fiber fabric (Col. 2, lines 63-Col. 3, line 7, Col. 4, lines 21-43, Fig. 2, 2A).  
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heater unit with flexible wire protected by glass fiber fabric as to regulate the temperature of the battery and allow the heater to securely attach on the shape of the battery of Vejalla.
As to Claim 2:
 placement stand on which the heater is placed (as shown in Figs. 2a-5E, 6, and 8, the heat exchanger 25 is placed on/against/adjacent the bottom of the thermal fin 66…”, [0052-0053]), wherein
the elastic member is configured to press the placement stand against the power storage module (see “spring features…. Deflect upon insertion of a heat exchanger 25 to apply an upwards force against the heat exchanger 25 and facilitate improved contact between the heat exchanger 25 and the thermal fin 66 [of the batteries]…”, [0065], Figs. 4-6 – the spring presses the heat exchanger as well as the leg 72 of the thermal fin 66 against the batteries 56), and
a contact area between the elastic member and the placement stand is smaller than a contact area between the placement stand and the heater (as shown in Figure 5E, the elastic member spring will be able to contact more with the heat exchanger 25 than with the leg of the thermal fin 66 or the placement stand).

    PNG
    media_image2.png
    185
    532
    media_image2.png
    Greyscale

As to Claim 3:
	Vejalla discloses a placement stand on which the heater is placed (as shown in Figs. 2a-5E, 6, and 8, the heat exchanger 25 is placed on/against/adjacent the bottom of the thermal fin 66…”, [0052-0053]); and
an accommodation case configured to accommodate the power storage module, the elastic member, and the heater (see tray 27…”, [0061], Figs. 6-7), wherein
(see “spring features…. Deflect upon insertion of a heat exchanger 25 to apply an upwards force against the heat exchanger 25 and facilitate improved contact between the heat exchanger 25 and the thermal fin 66 [of the batteries]…”, [0065], Figs. 4-6 – the spring presses the heat exchanger as well as the leg 72 of the thermal fin 66 against the batteries 56),
the elastic member is arranged between the accommodation ease and the placement stand (see [0061, 0065], Figs. 5c, 8, and 9 – the elastic member or spring 21 is between the placement stand such as leg 72 and the tray 27), and
a contact area between the elastic member and the accommodation case is smaller than a contact area between the placement stand and the heater (see Fig. 5E, 8, and 9 – the elastic member or spring 9 does not actually touch the tray so it is smaller than the contact area between the leg 72 or placement stand and the heat exchanger 25).
As to Claim 4:
	Vejalla discloses the placement stand includes a plurality of divided stands aligned in the one direction (as shown in Fig. Fig. 3, stand/frame has a modular structure and thus, each stand/leg 72 is separated/divided).
As to Claim 5:
Vejalla discloses the elastic member and the heater extend in the one direction (Figs. 4-6, [0039, 0065]). 
As to Claim 7:
	Vejalla discloses the heater but does not disclose it has deformable fabric configured to deform along the shape of the power storage module.
	In the same field of endeavor, Tanis also discloses a battery assembly having a battery with a heating element around at least one side of the battery (Abstract, Fig. 8, 2, 2A) similar to that of Vejalla.  
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heater unit with flexible wire protected by glass fiber fabric as to regulate the temperature of the battery and allow the heater to securely attach on the shape of the battery of Vejalla.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vejalla in view of Tanis, as applied to claim 1 above, and further in view of  Kwon et al., US 20180034121 (hereinafter, Kwon).
Vejalla discloses the power storage module includes a first end portion and a second end portion located at end portions (see Fig. 6, 7),

    PNG
    media_image3.png
    389
    538
    media_image3.png
    Greyscale

in the one direction, the power storage module is supported at the first end portion and the second end portion (see Fig. 6, 7),
(see Fig. 5E below).

    PNG
    media_image4.png
    218
    742
    media_image4.png
    Greyscale

	Even though Vejalla does disclose springs of different elasticity can be used as to exert different force as shown in Figure 5D and 5E [0065], Vejalla does not disclose using higher elastic portion in the central portion.
	In the same field of endeavor, Kwon also discloses a battery module having a temperature control system (Abstract) similar to that of Vejalla.  Kwon discloses the uses of multiple insulating layers as to cover the battery module as to prevent heat loss [0117].  The teaching of Kwon shows that it is common in the art to use multiple insulating layers as a way to insulate the battery module such as of Vejalla; thus, implementing a spring (having high elastic coefficient) and an insulating layer (having lower elastic coefficient compared to the spring) throughout the battery module can ensure the heat exchanger has improved contact with the batteries and prevent heat loss.  Note that the claim requires two different elastic portions but do not limit where they can only be formed/exist.
	Thus, it would have been obvious to a person skilled in the at the time of the invention to incorporate plurality of insulating layers as to cover the battery module of Vejalla as to prevent heat loss as taught by Kwon.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
	Applicant’s main contention is that the prior arts do not disclose the newly added limitation of the amended claim.  Specifically, applicant added several limitations that refers to the vertical deformation.  However, it is noted that the interpretation of “deformation according to vertical deformation” or “vertical deformation” does not correlate to an actual structure such as the bending of the center of the base of the heater as shown in instant Figure 6.

    PNG
    media_image1.png
    350
    532
    media_image1.png
    Greyscale

	The claimed limitation “deformation according to vertical deformation” is a characteristic of the heater’s material and not an actual structure of the heater.  Thus, the amended claim does not overcome the prior arts as cited in the last office action.  Furthermore, this issue was discussed in the interview of 2/18/2021.
	For the above reasons, applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al., US 20080198897, discloses a battery system 10 having the batteries 100 similar to that of Vejalla.  Suzuki further teaches that the batteries are on top of a deformable layers 63 forming the and including a columnar temperature detecting device 64 ([0069, 0083, 0039, 0102], Fig. 3).  The deformable layers are compressive in the thickness direction [0089] as to preventing excessively heating [0102].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723